Citation Nr: 0406281	
Decision Date: 03/10/04    Archive Date: 03/19/04

DOCKET NO.  01-01 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an extension of a temporary total 
disability rating beyond June 30, 2000, pursuant to 38 C.F.R. 
§ 4.30, for a period of convalescence, following surgery to 
treat service-connected lumbar spine disability.  

2.  Entitlement to an increased rating for post-operative 
status herniated nucleus pulposus L5-S1 lumbar spine, 
currently evaluated as 40 percent disabling.

3.  Entitlement to a total disability evaluation based upon 
individual unemployability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from February 1987 to September 
1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2000 and October 2000 rating 
decisions by the Boise, Idaho Regional Office (RO) of the 
Department of Veterans Affairs (VA).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The record suggests that the veteran had an industrial 
accident on October 20, 1999, and that she injured her back.  
This information is provided in the history given by the 
veteran and her private physician in various documents in the 
record.  VA has not obtained all of the veteran's medical, 
insurance, or workers compensation records surrounding that 
injury.  

The veteran was hospitalized in February 2000 for F4 
herniated nucleus pulposes and she underwent a redo L4-5 left 
partial hemilaminectomy, L4 discectomy.  A total temporary 
disability rating (TTR) was assigned from February 29, 2000 
to May 1, 2000, and 2 extensions were thereafter granted 
until June 30, 2000.  The TTR extensions were granted based 
upon recommendations from the veteran's private physician, 
Dr. R. and VA physician, Dr. L.  On July 12, 2000, Dr. L. 
wrote another letter on the veteran's behalf to update the 
progress of her current medical condition.  He stated that a 
new defect at the L5/S1 level had been identified, and that 
the veteran should not do any work involving manual labor or 
prolonged sitting or standing until the work-up on the new 
injury was complete; and that she was to be seen at the VAMC 
Boise and then sent to the proper referral center for their 
recommendations.  The RO canceled the VA examination 
requests, and instead used information provided in a private 
medical report dated in August 2000 to rate the back 
disability and deny the other claims on appeal.  

It is unclear whether Dr. L., in his July 2000 letter, meant 
that the veteran was still on convalescence when he advised 
her not to do any manual labor until her work-up at VA was 
complete.  As indicated below, the veteran should undergo an 
adequate VA examination rating purposes.  At that time, it 
should also be determined whether an extension of a temporary 
total disability rating beyond June 30, 2000 for a period of 
convalescence following surgery to treat her service-
connected back disability was medically indicated.  

In April 2002, the veteran underwent VA examination for 
compensation purposes, and the examiner did not have the 
veteran's claims file to review.  In his discussion, the VA 
examiner stressed that, in order to clarify all the issues, 
it was going to be necessary for him to actually see the 
claims folder.  The record shows that the veteran injured her 
back in an employment accident in October 1999 and that she 
may have back symptomatology due to gynecological problems.  
He said that further consideration for referral should be 
made for the veteran, and that the claims folder needed to be 
carefully looked at to see what was the veteran's service-
connected injury versus what was a work related injury.  The 
Board finds that the examination was inadequate for rating 
purposes.  VA regulations require that each disability be 
viewed in relation to its history both in the examination and 
in the evaluation of the disability.  38 C.F.R. § 4.1 (2003).  
Thus, it is essential that the examining physician have the 
veteran's medical records to review in conjunction with the  
examination, so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  

The veteran's back disability is currently rated 40 percent 
disabling under  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003), intervertebral disc syndrome.  The criteria for that 
disorder were amended effective September 23, 2002.  
Consideration of the revised rating criteria was afforded the 
veteran in a supplemental statement of the case issued in 
July 2003.  Additional regulatory changes became effective 
September 26, 2003, and those may also affect the way this 
disorder is evaluated.  Notice of those changes is not yet 
reflected in the claims folder.  The diagnostic code for 
intervertebral disc syndrome was renumbered in 2003 to 
Diagnostic Code 5243.  It did not undergo any substantive 
changes with the September 2003 change, and a general rating 
formula for diseases and injuries of the spine was added that 
is applicable to diagnostic codes 5235 to 5243.  In light of 
these changes in 2002 and 2003, further development is in 
order to include new and adequate examinations, based upon 
review of the veteran's claims folder.

VA's duty to assist the veteran includes obtaining medical 
records and a thorough and contemporaneous examination in 
order to determine the nature and extent of the veteran's 
disability.  38 C.F.R. § 3.159(c)(4) (2003).

In light of the development required for the increased rating 
claim, the Board will defer making a decision regarding TDIU.  
The Board finds that this claim is inextricably intertwined 
with the increased rating claim since resolution of the back 
disability issue could very well impact a decision involving 
TDIU.  As such, they must be considered together and, thus, a 
decision by the Board pertaining to TDIU would at this point 
be premature.  See Henderson v. West, 12 Vet. App. 11, 
20 (1998).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the claimant (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the claimant is expected to provide and 
(4) request that the claimant provide any 
evidence in his possession that pertains 
to the claim.  He must also be informed 
of the appropriate time limitation within 
which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002);Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 
Stat. 2651, ____ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § ___ ).  A record 
of his notification must be incorporated 
into the claims file. 

2.  The VBA AMC should request the 
veteran to identify all VA and non-VA 
healthcare providers that have treated 
her for a back disability since May 2003 
and ask her to sign the appropriate 
releases.  Thereafter, any such records 
obtained should be associated with the 
claims file.  The RO should also obtain 
all employment, insurance, and workers 
compensation records regarding the 
veteran's industrial employment accident 
on October 20, 1999.  The veteran also 
said that she was treated on an emergency 
basis that day, and those records, 
whether VA or private, should be 
obtained.  The RO must also ask the 
veteran to submit updated employment and 
income information.  

3.  The VBA AMC should make arrangements 
for the veteran to undergo orthopedic and 
neurological examinations by physicians 
to determine the nature and extent of 
disability from her back disability.  All 
indicated tests and studies are to be 
performed.  The claims folder and a copy 
of the remand must be made available to 
the physicians for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of each physician.  

	a.)  Regarding the orthopedic 
examination, the report must include the 
range of lumbosacral motion, with 
notations as to the degree of motion at 
which the veteran experiences pain, if 
any.  The physician should identify and 
differentiate from any nonservice-
connected back disorder any 
symptomatology that he or she associates 
with the veteran's service-connected back 
disability.  For example, the veteran has 
a back injury due to an employment 
accident in October 1999, and she has 
back problems due to gynecological 
difficulty.  The physician should 
identify any functional loss of the 
lumbosacral spine due to more or less 
movement than normal, weakened movement, 
excess fatigability, incoordination, pain 
on movement, swelling, and deformity or 
atrophy of disuse.  The presence or 
absence of spinal ankylosis must be 
addressed.  The physician should inquire 
as to whether the veteran experiences 
flare-ups.  If so, to the extent 
possible, any additional functional loss 
or limitation of motion during such 
flare-ups should be described.  The 
physician should report the number of 
incapacitating episodes and their 
duration in the past 12 months.  (An 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician).  

	b.)  The physician should offer an 
opinion as to the impact that the 
veteran's service-connected back 
disability has on her ability to obtain 
and maintain substantially gainful 
employment, and whether it alone rendered 
her unemployable without regard to her 
age or the impact of any nonservice-
connected disorders.  If so, the specific 
time period or periods should be noted.  
All findings and the complete rationale 
for all opinions expressed should be 
clearly set forth in the report.

	c.)  The physician should opine 
whether an extension of a temporary total 
disability rating beyond June 30, 2000 
for a period of convalescence following 
surgery to treat her service-connected 
back disability was medically indicated.  

	d.)  The neurologist should arrange 
for any tests or studies deemed 
appropriate to determine the presence of 
any neuropathy associated with the back 
disability.  The physician should clearly 
differentiate which, if any, neurological 
findings are related to the veteran's 
service-connected back disorder and 
which, if any, are not.  The neurologist 
must comment on the degree of attacks 
(moderate or severe), if they are 
recurrent, and if there is intermittent 
relief.  If the veteran does not have 
attacks then that finding should be 
stated in the report.  If applicable, 
note any persistent symptoms compatible 
with sciatic neuropathy to include 
characteristic pain and demonstrable 
muscle spasm, absent knee jerk, or other  
neurological findings appropriate to site 
of the diseased disc.  If there is 
evidence of complete or incomplete 
paralysis of a particular nerve due to a 
service-connected back disorder, then 
this too should be noted.  The overall 
degree of neurological impairment should 
be characterized in terms of mild, 
moderate, or severe.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
her claims. 

5.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC 
should re-adjudicate the veteran's claims 
to include consideration of Diagnostic 
Codes 5293 and the subsequent revisions 
affecting the rating criteria for the 
lumbar spine in September 2002 and 
September 2003.  If any benefit sought on 
appeal remains denied, the veteran should 
be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations.  An 
appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	CHERYL L. MASON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




